      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 NIGELLUS DEVONTE DAVIS                        §                         PLAINTIFF
                                               §
                                               §
 v.                                            §     Civil No. 1:19cv973-HSO-JCG
                                               §
                                               §
 MISS. LOTTERY & SPORTS                        §
 BETTING                                       §                       DEFENDANT


                ORDER OF DISMISSAL WITHOUT PREJUDICE

      THIS MATTER is before the Court sua sponte. For the reasons that follow,

the Court finds this civil action should be dismissed without prejudice.

                                  I. BACKGROUND

      Plaintiff Nigellus Devonte Davis (“Plaintiff”) filed suit in this Court on

December 17, 2019, against Defendant Miss. Lottery & Sports Betting. Compl. [1]

at 1-2. Plaintiff contends that he “hit the Lottery and store didn’t honer [sic] it,” id.

at 3, and he “won and the store gave [him] fasle [sic] reading,” id. at 4. Plaintiff

seeks relief of “[a]ll there [sic] companys [sic] and money payouts.” Id. at 4.

According to Plaintiff, the amount in controversy is “400,800,000.00 USD Millions.”

Id.

      In addition to this lawsuit, Plaintiff has filed at least 17 other lawsuits in this

Court in a period of less than one month, from November 21 to December 17, 2019.

See Davis v. Keesler Air Force Base, No. 1:19cv903-LG-RPM, Compl. [1] (S.D. Miss.

Nov. 21, 2019); Davis v. State of Florida Lottery, No. 1:19cv904-HSO-JCG, Compl.
     Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 2 of 8




[1] (S.D. Miss. Nov. 21, 2019); Davis v. Beau Rivage, 1:20cv352-HSO-JCG, Compl.

[1] (S.D. Miss. Nov. 24, 2019); Davis v. IRS, 1:20cv353-LG-RPM, Compl. [1] (S.D.

Miss. Nov. 24, 2019); Davis v. Navigator Bank, 1:20cv357-LG-RPM, Compl. [1] (S.D.

Miss. Nov. 30, 2019); Davis v. Harrison County Second Judicial District, 1:19cv962-

LG-RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Walmart, 1:19cv963-LG-

RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. IP Casino Resort SPA,

1:19cv964-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Biloxi Police

Dept., 1:19cv965-HSO-RPM, Compl. [1] (S.D. Miss. Dec. 17, 2019); Davis v. Ocean

Springs Police Dept., 1:19cv966-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17, 2019);

Davis v. Golden Nugget Casino, 1:19cv967-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Palace Casino, 1:19cv968-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Kessler Bank, 1:19cv969-HSO-JCG, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. Bancorp South, 1:19cv970-LG-RPM, Compl. [1] (S.D. Miss. Dec. 17,

2019); Davis v. DIberville Police Dept., 1:19cv971-HSO-JCG, Compl. [1] (S.D. Miss.

Dec. 17, 2019); Davis v. Shoe Station, 1:19cv972-LG-RPM, Compl. [1] (S.D. Miss.

Dec. 17, 2019); Davis v. McDonalds, 1:19cv974-LG-RPM, Compl. [1] (S.D. Miss. Dec.

17, 2019).

      At least six of these civil actions have been dismissed for Davis’s failure to

respond to or comply with Court orders, for failure to prosecute, or for lack of

subject-matter jurisdiction. See Davis v. Beau Rivage, 1:20cv352-HSO-JCG, Order

[4] at 2-4 (S.D. Miss. Dec. 22, 2020) (Davis failed to show the Court possessed

subject-matter jurisdiction, failed to prosecute, and failed to obey an Order of the



                                           2
      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 3 of 8




Court); Davis v. DIberville Police Dept., 1:19cv971-HSO-JCG, Order [11] at 5-6 (S.D.

Miss. Dec. 14, 2020) (Davis failed to comply with two Court orders and file an

amended complaint as ordered); Davis v. Kessler Bank, 1:19cv969-HSO-JCG, Order

[5] at 2-3 (S.D. Miss. Oct. 6, 2020) (Davis failed to comply with two Court orders,

despite being warned that failure to do so may result in dismissal); Davis v. IP

Casino Resort SPA, 1:19cv964-HSO-JCG, Order [5] at 2-3 (S.D. Miss. June 10, 2020)

(Davis failed to respond to two Court orders and file an amended complaint as

ordered); Davis v. Ocean Springs Police Dept., 1:19cv966-HSO-JCG, Order [5] at 2-3

(S.D. Miss. June 10, 2020) (Davis failed to comply with two Court orders and file an

amended complaint as ordered); Davis v. State of Florida Lottery, No. 1:19cv904-

HSO-JCG, Order [11] at 2-7 (S.D. Miss. June 9, 2020) (Davis failed to respond to

two orders to show cause, and the Court lacked jurisdiction).

      In this case, Plaintiff filed a Motion [2] to Proceed In Forma Pauperis (“IFP”),

see Mot. [2], which the Court denied without prejudice on April 10, 2020, see Order

[3] at 3. The Court required Plaintiff to either pay the $400.00 civil filing fee or

fully complete the IFP application. Id. Plaintiff did not timely respond to that

Order [3], pay the filing fee, or complete the required form. On May 13, 2020, the

Magistrate Judge entered a Final Order [4] to Show Cause requiring Plaintiff to

either pay the civil filing fee or submit a completed IFP application by May 29,

2020. See Order [4] at 2. Finally, on June 4, 2020, Plaintiff submitted his IFP

application [5], see Mot. [5], which the Magistrate Judge provisionally granted, see

Order [6] at 1.



                                           3
      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 4 of 8




       On October 21, 2020, the Magistrate Judge ordered Plaintiff to file “an

amended complaint which demonstrates why his claims should not be dismissed for

lack of subject-matter jurisdiction, failure to state a claim, and as factually

frivolous.” Order [7] at 7. Plaintiff was warned that his failure to comply with the

Court’s Order may result in dismissal of this suit for failure to prosecute. Id.

Plaintiff did not respond to the Order [7] or file an amended complaint.

       On November 23, 2020, the Magistrate Judge entered a Second Order [8] to

Show Cause directing Plaintiff file his amended complaint and to show cause on or

before December 9, 2020, why the case should not be dismissed for lack of subject-

matter jurisdiction, for failure to state a claim, and as factually frivolous. Order [8]

at 8. The Magistrate Judge noted that Plaintiff had not alleged sufficient facts to

state a claim upon which relief may be granted and that he appeared to present the

type of fantastic and delusional scenarios appropriate for dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(i). Id. at 5-7.

       In light of his history of filing lawsuits without a good faith basis, the Second

Order [8] to Show Cause also required Plaintiff to show cause why he should not be

enjoined from filing future suits in this Court without first obtaining written

permission from either a district judge or magistrate judge. See id. at 7-8. Plaintiff

was again warned that his failure to comply with the Court’s Order could result in

the dismissal of his case. Id. To date, Plaintiff has not responded to the Court’s

Orders or filed an amended pleading.1


1 The envelope containing the Magistrate Judge’s earlier Orders [6], [7] was originally
returned as undeliverable, but the Clerk of Court re-mailed them both to an address that

                                            4
      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 5 of 8




       On December 14, 2020, the Magistrate Judge entered a Third Order [12]

requiring Plaintiff to file an amended complaint that demonstrates federal subject-

matter jurisdiction, that states a claim upon which relief can be granted, and that

convinces the Court that his claims against “Miss. Lottery & Sports Betting” are not

factually frivolous. See Order [12] at 1-2, 5-9. As the Magistrate Judge noted,

based upon the allegations in the Complaint, complete diversity was lacking, federal

question jurisdiction under 28 U.S.C. § 1331 has not been shown, and sovereign

immunity appears to deprive the Court of jurisdiction. See id. at 4-5. The

Magistrate Judge also ordered Plaintiff to show cause why he should not be

enjoined from filing future suits in this Court without first obtaining written

permission to do so from either a district or magistrate judge. See id. at 1-2, 8-9.

Plaintiff’s deadline for compliance with this Order was December 29, 2020. See id.

at 2, 9.

       The Third Order [12] was mailed to Plaintiff via the United States Postal

Service at the address of record he had provided to the Court. To date, Plaintiff has

not responded to the Order [12], filed an amended complaint, or otherwise

communicated with the Court in over a month.




Plaintiff had provided on November 30, 2020. Plaintiff has not responded, and the envelope
containing the Second Order [8] to Show Cause has not been returned to the Court. On
November 30, 2020, Plaintiff did file what he entitled a “Motion for Speedy Trial,” which
stated that he “would like to let the case be heard and see what happens.” Mot. [10] at 1.
This is wholly irrelevant and unresponsive to the Magistrate Judge’s Orders to Show
Cause. Moreover, a Motion [10] for a Speedy Trial is inapplicable to civil proceedings. See
U.S. CONST. amend. VI.

                                            5
      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 6 of 8




                                   II. DISCUSSION

      Federal courts have an independent obligation to determine whether subject-

matter jurisdiction exists. See Soaring Wind Energy, L.L.C. v. Catic USA Inc., 946

F.3d 742, 749 (5th Cir. 2020). Federal courts are courts of limited jurisdiction and

must presume that a suit lies outside their limited jurisdiction. See Gonzalez v.

Limon, 926 F.3d 186, 188 (5th Cir. 2019). As the party invoking federal subject-

matter jurisdiction, Plaintiff bears the burden of establishing its existence. See

United States ex rel. King v. Solvay Pharm., Inc., 871 F.3d 318, 325 (5th Cir. 2017).

      In this case, Plaintiff asserts that the Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331. See Compl. [1] at 3. Under § 1331, “[t]he district

courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. As the

Magistrate Judge stated in his Order [12], federal question jurisdiction under 28

U.S.C. § 1331 has not been shown. See Order [12] at 4. Nor has Plaintiff responded

to the Magistrate Judge’s Order seeking to establish whether the Court possesses

subject-matter jurisdiction. Based upon the record, Plaintiff has not carried his

burden of establishing the existence of federal subject-matter jurisdiction. This case

should be dismissed without prejudice for lack of subject-matter jurisdiction.

      Moreover, the Court has the authority to dismiss an action for a plaintiff’s

failure to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure and

under its inherent authority to dismiss the action sua sponte. Link v. Wabash R.R.,

370 U.S. 626, 629-30 (1962); Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998);



                                            6
      Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 7 of 8




McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The Court must be

able to clear its calendars of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases. Link, 370 U.S. at 630. Such a sanction is

necessary in order to prevent undue delays in the disposition of pending cases and

to avoid congestion in the calendars of the Court. Id. at 629-30.

      Plaintiff has not responded to three Orders of this Court and has not filed an

amended complaint, as directed. This case cannot proceed in any meaningful way

until Plaintiff takes these actions. Thus, the Court finds it appropriate under these

circumstances to dismiss this suit without prejudice for failure to prosecute and

failure to obey orders of the Court.

      Plaintiff also did not respond to the Magistrate Judge’s Order [12] to show

cause why he should not be enjoined from filing future suits without first obtaining

written permission to do so in light of his history of filing lawsuits without a good

faith basis. See Order [12] at 8-9. Federal courts have inherent authority to

“impose a pre-filing injunction to deter vexatious, abusive, and harassing litigation,”

under the appropriate factual circumstances. Baum v. Blue Moon Ventures, LLC,

513 F.3d 181, 189 (5th Cir. 2008). It appears that such factual circumstances are

present here. However, the Court will not impose a pre-filing injunction at this

time, but Plaintiff is strongly cautioned that his numerous filings in this Court,

most if not all of which appear to be frivolous, may subject him to future sanctions.

Plaintiff is warned that the Court may find in the future that an injunction should



                                           7
     Case 1:19-cv-00973-HSO-JCG Document 13 Filed 01/04/21 Page 8 of 8




be entered, either in a case that is currently pending or in any future case. Plaintiff

would then be required to first obtain written permission from either a district

judge or magistrate judge before he may file any future lawsuits.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Nigellus Devonte Davis’s claims against Defendant Miss. Lottery & Sports Betting

are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this the 4th day of January, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           8
